Citation Nr: 1447008	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease.  

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to the service-connected PTSD and ischemic heart disease.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran withdrew his prior request for a Board hearing.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, and it has not been addressed by the Agency of Original Jurisdiction (AOJ).  See March 2014 Attorney Brief.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The issue of entitlement to service connection for GERD, to include as secondary to the service-connected PTSD and ischemic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea is proximately due to or the result of the service-connected PTSD.



CONCLUSION OF LAW

Obstructive sleep apnea is secondary to the service-connected PTSD, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. § 3.159 (2013).  Because the Veteran's claim for entitlement to service connection for sleep apnea is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Obstructive Sleep Apnea

First, the evidence shows that during the appeal period in March 2010, the Veteran underwent a VA sleep study and was diagnosed with sleep apnea.  See April 2010 VA pulmonary sleep note.  On VA examination in October 2011, the Veteran was diagnosed with obstructive sleep apnea with a date of diagnosis in March 2010.  Thus, the Board finds that the Veteran currently has obstructive sleep apnea. 

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's sleep apnea is secondary to the service-connected PTSD.  Specifically, the Board finds that the March 2014 private medical opinion from Dr. S. and the January 2013 VA medical opinion are of equal probative value.  Dr. S.'s opinion supports a finding that the Veteran's sleep apnea is proximately due to or the result of the Veteran's PTSD.  Dr. S. opined that the Veteran's PTSD "aided in the development of and permanently aggravates" the obstructive sleep apnea.  Dr. S. reviewed the Veteran's claims file, his opinion is based on the Veteran's history and medical literature, and the opinion reflects Dr. S.'s medical expertise and training.  On the other hand, the January 2013 VA examiner's opinion does not support a finding that the Veteran's sleep apnea is proximately due to or the result of the Veteran's PTSD.  The VA examiner reviewed the Veteran's claims file, his opinion is based on the Veteran's history and medical literature, and the opinion reflects his medical expertise and training.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the obstructive sleep apnea is secondary to PTSD.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's obstructive sleep apnea is proximately due to or the result of PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for obstructive sleep apnea is warranted on a secondary basis.  38 C.F.R. § 3.310.  
ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran contends that he has GERD that is caused or aggravated by his service-connected PTSD and ischemic coronary artery disease.  See March 2011 notice of disagreement.  The Veteran also contends that his GERD is related to his presumed in-service herbicide exposure.  See May 2011 Veteran statement; DD-214 (showing service in Vietnam during the requisite time period under 38 C.F.R. § 3.307).  

The Veteran was afforded a VA examination in October 2011 and a VA medical opinion was obtained in April 2012.  However, the examiners did not address whether the Veteran's GERD was aggravated by the Veteran's service-connected PTSD and ischemic coronary artery disease.  Then, a VA medical opinion was obtained in January 2013, in which the examiner stated that the Veteran's GERD was not caused or aggravated by the Veteran's PTSD and ischemic heart disease.  

However, the examiners did not address whether the Veteran's GERD is related to his presumed in-service herbicide exposure.  Therefore, obtainment of a new VA medical opinion is warranted to determine the etiology of the Veteran's GERD, to include as a result of herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Veteran has indicated that he was first diagnosed with GERD in about 2005, after his dentist first noticed symptoms of GERD.  See September 2008 VA treatment record and October 2011 VA examination.  The treatment records pertaining to the initial diagnosis of GERD are outstanding and attempts should be made to obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to GERD, specifically to include treatment records pertaining to the diagnosis of GERD in about 2005, to include dentistry records.  See September 2008 VA treatment record and October 2011 VA examination (Veteran reported initial diagnosis of GERD in about 2005 and GERD was first noticed by dentist).  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records, to include records from February 2013 to present.

All records obtained must be added to the claims file (paper or electronic).

3. Afterwards, forward the claims file to an examiner for review of the claims file (including Virtual VA/VBMS records).

The examiner is asked to provide opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD is etiologically related to service, to include as a result of his presumed in-service herbicide exposure.  

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was caused by the PTSD or ischemic coronary artery disease.  

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was aggravated (i.e., worsened) beyond the natural progress by the PTSD or ischemic coronary artery disease.   

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's GERD, found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD or ischemic coronary artery disease. 

The examiner's attention is invited to the August 1970 service treatment record that shows complaints of blood in stool for one month, with intermittent abdominal cramps.  

All opinions must be supported by a rationale in a typewritten report.  The examiner should base the opinions on the Veteran's history, lay statements, and medical principles.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


